USCA4 Appeal: 21-4104      Doc: 48         Filed: 02/24/2022     Pg: 1 of 16




                                              PUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-4104


        UNITED STATES OF AMERICA,

                             Plaintiff – Appellee,

                      v.

        JACQUES YVES SEBASTIEN DUROSEAU,

                             Defendant – Appellant.


        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. James C. Dever III, District Judge. (4:20-cr-00003-D-1)


        Argued: December 7, 2021                                      Decided: February 24, 2022


        Before DIAZ and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Vacated and remanded by published opinion. Senior Judge Traxler wrote the opinion in
        which Judge Diaz and Judge Quattlebaum joined.


        ARGUED: Edward D. Gray, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
        Raleigh, North Carolina, for Appellant.          Vijay Shanker, UNITED STATES
        DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee. ON BRIEF: G. Alan
        DuBois, Federal Public Defender, Jennifer C. Leisten, Assistant Federal Public Defender,
        OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh, North Carolina, for
        Appellant. Kenneth A. Polite, Jr., Assistant Attorney General, Lisa H. Miller, Acting
        Deputy Assistant Attorney General, UNITED STATES DEPARTMENT OF JUSTICE,
        Washington, D.C.; G. Norman Acker, III, Acting United States Attorney, David A.
USCA4 Appeal: 21-4104    Doc: 48        Filed: 02/24/2022   Pg: 2 of 16




        Bragdon, Assistant United States Attorney, Chief, Appellate Division, OFFICE OF THE
        UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.




                                                 2
USCA4 Appeal: 21-4104      Doc: 48         Filed: 02/24/2022     Pg: 3 of 16




        TRAXLER, Senior Circuit Judge:

               Jacques Yves Sebastien Duroseau, a naturalized United States citizen, was

        convicted of five offenses springing from his plan to take weapons to his native Haiti in an

        attempt to help the Haitian government quell gang violence overtaking the country. On

        appeal, Duroseau challenges the conviction on Count Five of the indictment, which

        charged him with transporting firearms to the Haitian Army, in violation of 18 U.S.C.

        § 922(a)(5). We agree with Duroseau that the government failed to prove a violation of

        § 922(a)(5) and that the district court erred by denying his Rule 29 motion for judgment of

        acquittal on that count. Accordingly, we vacate Duroseau’s conviction on Count Five and

        remand for the district court to enter a judgment of acquittal on Count Five and resentence

        Duroseau on the remaining convictions.



                                                     I.

               Duroseau was born in Haiti in 1986. During his childhood, Haiti suffered multiple

        natural disasters and repeated cycles of political upheaval. Duroseau was inspired by the

        United States Marines he saw working in Haiti to help rebuild the country, and he hoped

        to join their ranks one day.

               Duroseau became a permanent resident of the United States in 2010 and joined the

        Marines in 2011. He became a naturalized citizen in 2013 and took the oath of citizenship

        on a battlefield in Afghanistan. Upon his return from Afghanistan, Duroseau was diagnosed

        with post-traumatic stress disorder and possible traumatic brain injury.



                                                     3
USCA4 Appeal: 21-4104      Doc: 48         Filed: 02/24/2022     Pg: 4 of 16




               Duroseau subsequently was stationed in North Carolina. While in North Carolina,

        Duroseau became increasingly concerned about the worsening political and humanitarian

        conditions in Haiti. Duroseau, a seasoned firearms instructor, decided that he should return

        to Haiti to “train the Haitian military in marksmanship to defeat the armed gangs wreaking

        havoc in the country.” Brief of Appellant at 5.

               In furtherance of his plan to help Haiti, Duroseau in the fall of 2019 asked his

        Marine-Reservist girlfriend Taylor Hickey to create fraudulent military orders purporting

        to send him to Haiti on official business. Hickey created the requested orders (which

        described Duroseau as a colonel rather than his actual rank of sergeant) and bought

        Duroseau airline tickets to travel to Haiti. On November 11, 2019, Duroseau packed up

        eight firearms and ammunition, 1 and Hickey drove him to the airport in New Bern, North

        Carolina. Hickey (in uniform) accompanied Duroseau to the airport and played the role of

        his subordinate by jotting down directions from Duroseau in a notebook. Duroseau

        properly declared the firearms and ammunition, and the airline checked him in and

        processed the firearms and ammunition for the flight to Haiti.

               Duroseau was detained by the Haitian National Police at the airport upon landing in

        Port-au-Prince, and the police seized the firearms. Duroseau spent several weeks in custody

        in Haiti before he was turned over to the Naval Criminal Investigative Service.




               1
                    Duroseau had a Ruger Precision rifle, three Sig Sauer handguns, a Berretta
        9-mm handgun, a Rock Island Armory 1911 handgun, and two AR-15-type handguns. He
        also had numerous optical sights/rangefinders and body armor.
                                                     4
USCA4 Appeal: 21-4104       Doc: 48          Filed: 02/24/2022      Pg: 5 of 16




               Duroseau was charged in a superseding indictment with six counts, including four

        counts relating to unlawful exportation (Counts One through Four) and one count of

        impersonating an officer or employee acting under the authority of the United States (Count

        Six). This appeal involves Count Five, which alleged that Duroseau violated 18 U.S.C.

        § 922(a)(5) by willfully transporting firearms “to the Haitian army,” an entity that is not a

        licensed firearms importer or dealer and does not maintain a place of business in North

        Carolina, Duroseau’s state of residence. J.A. 49.

               The jury convicted Duroseau on all charges except Count Six. The district court

        sentenced Duroseau to 63 months’ imprisonment. Duroseau appeals, challenging only his

        conviction on Count Five for violating 18 U.S.C. § 922(a)(5).



                                                      II.

               Section 922(a)(5) is part of the Gun Control Act of 1968, which was enacted in order

        to “strictly control the illegal transfer of firearms.” United States v. Colicchio, 470 F.2d

        977, 979 (4th Cir. 1972). To that end, the statute provides that, subject to two exceptions

        not applicable in this case, it is unlawful

               for any person (other than a licensed importer, licensed manufacturer,
               licensed dealer, or licensed collector) to transfer, sell, trade, give, transport,
               or deliver any firearm to any person (other than a licensed importer, licensed
               manufacturer, licensed dealer, or licensed collector) who the transferor
               knows or has reasonable cause to believe does not reside in (or if the person
               is a corporation or other business entity, does not maintain a place of business
               in) the State in which the transferor resides . . . .

        18 U.S.C. § 922(a)(5). The statute thus creates a “single offense of transferring (by any one

        of several means) a firearm by an unlicensed person to any other unlicensed person who

                                                       5
USCA4 Appeal: 21-4104       Doc: 48          Filed: 02/24/2022      Pg: 6 of 16




        resides in a different state than the state in which the defendant resides.” United States v.

        James, 172 F.3d 588, 593 (8th Cir. 1999).

               Duroseau raises three challenges to his conviction under § 922(a)(5). He argues that

        the district court erred by denying his motion for judgment of acquittal as to Count Five

        because the government failed to prove that he actually transferred the firearms to another

        person, as required by the statute. See Fed. R. Crim. P. 29(a) (“After the government closes

        its evidence or after the close of all the evidence, the court on the defendant’s motion must

        enter a judgment of acquittal of any offense for which the evidence is insufficient to sustain

        a conviction.”). Duroseau also contends he was entitled to a judgment of acquittal because

        § 922(a)(5) is concerned only with interstate firearm transfers and therefore does not apply

        to his intended international transfer. Finally, Duroseau contends that the district court

        gave an erroneous instruction when responding to a jury question about the requirements

        to convict under § 922(a)(5). As we will explain, we agree with Duroseau’s first argument,

        which makes it unnecessary to address the others.

                                                      A.

               Before turning to the merits, we pause to address the government’s assertion that

        Duroseau’s “to another person” argument is not properly before this court.

               Under Rule 29 of the Federal Rules of Criminal Procedure, the defendant may move

        for a judgment of acquittal at the close of the government’s case, after the close of all

        evidence, or after the jury returns a guilty verdict. See Fed. R. Crim. P. 29(a), (c). If the

        motion is made during trial, the district court “may reserve decision on the motion, proceed

        with the trial . . . , submit the case to the jury, and decide the motion either before the jury

                                                       6
USCA4 Appeal: 21-4104      Doc: 48         Filed: 02/24/2022     Pg: 7 of 16




        returns a verdict or after it returns a verdict of guilty or is discharged without having

        returned a verdict.” Fed. R. Crim. P. 29(b).

               “When a defendant raises specific grounds in a Rule 29 motion, grounds that

        are not specifically raised are waived on appeal” unless “a manifest miscarriage of justice

        has occurred.” United States v. Chong Lam, 677 F.3d 190, 200 & n.10 (4th Cir. 2012)

        (internal quotation marks omitted); see United States v. Fall, 955 F.3d 363, 374 (4th Cir.

        2020); United States v. Goode, 483 F.3d 676, 681 (10th Cir. 2007); United States v.

        Quintana–Torres, 235 F.3d 1197, 1199 (9th Cir. 2000). 2 At the close of the government’s

        case, Duroseau moved for a judgment of acquittal on Count Five only, arguing that

        § 922(a)(5) does not apply to the transfer of firearms in foreign commerce. The district

        court took the motion under advisement and denied it after the jury returned its verdict.

        Because Duroseau did not initially argue that the evidence did not show a transfer to an

        unlicensed person, the government contends Duroseau waived the claim and cannot pursue

        it on appeal. We disagree.




               2
                      Although these cases generally speak in terms of waiver, we believe
        “forfeiture” is the more precise term. Waiver “is the intentional relinquishment or
        abandonment of a known right,” United States v. Olano, 507 U.S. 725, 733 (1993) (internal
        quotation marks omitted), while forfeiture “is the failure to make the timely assertion of a
        right,” United States v. Robinson, 744 F.3d 293, 298 (4th Cir. 2014) (internal quotation
        marks omitted). “Courts may review a forfeited claim for plain error. But when a claim is
        waived, it is not reviewable on appeal, even for plain error.” Id. (citation and footnote
        omitted). Because courts do in fact review the newly asserted grounds for Rule 29 motions
        to determine if a manifest miscarriage of justice occurred, it is clear that these Rule 29
        cases actually involve forfeiture, not waiver.

                                                       7
USCA4 Appeal: 21-4104      Doc: 48          Filed: 02/24/2022     Pg: 8 of 16




               The point of error-preservation rules, including the requirement that a Rule 29

        motion include all grounds supporting acquittal, is to give the district court the first

        opportunity to consider an issue and correct any errors. See Chong Lam, 677 F.3d at 200

        (“Appellants failed to raise this argument in their Rule 29(c) motion, however, precluding

        the district court from having the first opportunity to opine on it.” (emphasis added));

        accord United States v. Ramos, 852 F.3d 747, 752 (8th Cir. 2017) (“A basic reason for

        requiring litigants to preserve issues for appeal is to give the district court an opportunity

        to prevent or correct mistakes in the first instance.”). Although Duroseau did not initially

        question whether the evidence showed a transfer to another person, the issue was

        considered and addressed in depth by the district court during the trial. See J.A. 615-19;

        624-25.

               The court raised the issue in response to a question from the jury during

        deliberations about Count Five. The jury’s question noted that the indictment “states items

        were delivered to the Haitian Army. If the defendant was apprehended before delivery and

        the prosecution has made a compelling argument for intent to deliver, shall that be

        considered?” J.A. 614-15. When discussing the jury’s question with the parties, the district

        court explained in detail and cited cases supporting its view that when a defendant is

        charged with “transporting” firearms under § 922(a)(5), there is no requirement that the

        firearms be delivered or transferred to another person. See, e.g., J.A. 616 (“[T]ransport does

        not and cannot mean the same as transfer or give or deliver. Transport is broader in that




                                                      8
USCA4 Appeal: 21-4104       Doc: 48          Filed: 02/24/2022    Pg: 9 of 16




        sense.”); J.A. 618-19 (“[T]he Supreme Court talked about the concept of transport . . . in

        Muscarello v. United States[3]. . . .”).

               The district court ultimately sent a note back to the jury explaining that

                      A person violates 18 U.S.C., Section 922(a)(5) if he “transports” a
               firearm to another “person” willfully, and at the time neither the defendant
               nor the person to whom it was transported was a licensed dealer, importer,
               manufacturer, or collector, and the defendant knew or had reasonable cause
               to believe that the “person” to whom he transported the firearm resided
               outside North Carolina. Transport does not require delivery or transfer to
               another “person.”

        J.A. 615. Counsel for Duroseau objected to the district court’s response to the jury “as well

        as for the basis that we made in our Rule 29 motion.” J.A. 618. Immediately after

        mentioning Muscarello and the definition of “transport,” the district court noted that

        Duroseau’s “objection is preserved on the issue.” J.A. 619.

               Approximately an hour later, the jury asked the court “to explain [its] note more.”

        J.A. 619. The court brought the jury into the courtroom the next morning, and the

        foreperson explained that “[W]e’re torn on the transportation item and to the . . . Haitian

        Army, as [the indictment] reads. So we just wanted some more clarification on that because

        it was stopped in the process.” J.A. 624. The district court responded that § 922(a)(5)

               talks about transfer, sell, trade, give, transport or deliver. Transport is the
               broadest coverage that Congress has in that statute. And the concept of
               transport does not require delivery to the Haitian Army. Delivery is a
               narrower word than transport as defined in the instructions.

                       So to the extent the question is: Does the word “transport” require the
               Haitian Army to actually come into possession of those weapons, the answer
               to that question is no.


               3
                       Muscarello v. United States, 524 U.S. 125 (1998).
                                                      9
USCA4 Appeal: 21-4104      Doc: 48         Filed: 02/24/2022      Pg: 10 of 16




        J.A. 625. The jury left the courtroom, and the district court then gave counsel the citation

        for Muscarello, “the Supreme Court case that references the breadth of the term

        ‘transport.’” J.A. 625. After the jury found Duroseau guilty of Counts One through Five,

        the district court denied Duroseau’s Rule 29 motion on Count Five:

               [I]n connection with the Rule 29 motion, I have considered that motion and
               considered the cases, including an additional case on the issue associated
               with the topic. I mean, I’ve already cited the Muscarello v. United States case
               and then the Tenth Circuit case, but I’ll also cite Flores-Abarca v. Barr, 937
               F.3d 473, 485, (5th Cir. 2019) in denying the Rule 29 motion as to Count 5.

        J.A. 648.

               As the proceedings outlined above demonstrate, the question at the heart of this

        appeal—whether § 922(a)(5) requires that the firearms be transported to another person—

        was brought up by and thoroughly considered by the district court. Moreover, given the

        court’s citation to Muscarello when denying the Rule 29 motion, it is apparent that the

        district court understood Duroseau’s motion to encompass that issue in addition to the issue

        raised in the initial Rule 29 motion. Under these circumstances, we believe the issue

        presented on appeal is properly before us. Cf. Ramos, 852 F.3d at 752-53 (“[T]he district

        court sua sponte considered the sufficiency of the evidence at the close of the evidence as

        if Ramos had moved for a judgment of acquittal, and ruled that it would deny such a

        motion. A basic reason for requiring litigants to preserve issues for appeal is to give the

        district court an opportunity to prevent or correct mistakes in the first instance. Here, the

        district court had that opportunity and took it when it considered the question as if Ramos

        had raised it. Even if Ramos technically forfeited, or even waived, his right to move for a

        judgment of acquittal, he did not forfeit or waive his right to appeal from the trial court’s

                                                     10
USCA4 Appeal: 21-4104          Doc: 48      Filed: 02/24/2022     Pg: 11 of 16




        sua sponte order holding that the evidence was sufficient to sustain a guilty verdict.”

        (citation omitted)).

                                                     B.

               We turn now to the merits of Duroseau’s challenge to the sufficiency of the

        evidence.

               As noted above, § 922(a)(5) provides that it is unlawful for any unlicensed person

        “to transfer, sell, trade, give, transport, or deliver any firearm to any [unlicensed] person”

        who does not reside in the defendant’s state of residence. 18 U.S.C. § 922(a)(5) (emphasis

        added). Because there is no general attempt statute in the federal criminal code, 4 “attempts

        to commit a crime are punishable only if the statutory definition of the crime itself

        proscribes attempts.” United States v. Muresanu, 951 F.3d 833, 837 (7th Cir. 2020).

        Section 922(a)(5) does not mention or otherwise proscribe attempts to transfer firearms;

        accordingly, the statute criminalizes only completed transfers of firearms between

        unlicensed parties. See United States v. Tyson, 653 F.3d 192, 204 n.16 (3d Cir. 2011) (“By

        its terms, § 922(a)(5) does not criminalize the attempt to transfer a firearm to an out-of-

        state resident. . . . [but instead] criminalizes the actual transfer of firearms.” (emphasis

        added)); United States v. Joseph, 530 F. App’x 911, 917-18 (11th Cir. 2013) (“[Section]



               4
                      Under 18 U.S.C. § 2(a), a person who aids and abets an offense “is punishable
        as a principal.” Aiding or abetting is an alternate theory of conviction available to the
        government in every case, whether or not it is explicitly alleged in the indictment. See, e.g,
        United States v. Day, 700 F.3d 713, 720 (4th Cir. 2012) (“[A] defendant may be convicted
        of aiding and abetting under an indictment which charges only the principal offense.”
        (internal quotation marks omitted)). There is no similar statute regarding attempts to
        commit a federal offense.
                                                     11
USCA4 Appeal: 21-4104      Doc: 48          Filed: 02/24/2022     Pg: 12 of 16




        922(a)(5) only makes it illegal ‘to transfer, sell, trade, give, transport, or deliver any

        firearm’ to an out-of-state resident. The statute does not prohibit an attempt to do so.”

        (internal citation and footnote omitted)).

               The government agrees that § 922(a)(5) does not criminalize attempts, and it insists

        that Duroseau was not convicted of an attempt offense. According to the government,

        Duroseau’s argument “might have some resonance if he had been charged and found guilty

        of ‘transferring’ or ‘giving’ firearms to a person, because those terms arguably contemplate

        reciprocal acts by a giver and a taker. The term ‘transport,’ however, does not require that

        a recipient take possession of the item.” Brief of Respondent at 17-18 (citations and internal

        alterations omitted). The government thus contends that Duroseau’s “‘transport’ offense

        was complete upon his unlawful movement of firearms to his intended recipients,” such

        that Duroseau was not convicted on a theory of “attempted transport.” Id. at 11-12. We

        disagree.

               It is true that, generally speaking, one can “transport” goods from point to point

        without delivering those goods directly to another person. See Muscarello, 524 U.S. at 134-

        35 (distinguishing the verbs “carry” and “transport” as used in 18 U.S.C. § 924(b): “‘Carry’

        implies personal agency and some degree of possession, whereas ‘transport’ does not have

        such a limited connotation and, in addition, implies the movement of goods in bulk over

        great distances. . . . If Smith, for example, calls a parcel delivery service, which sends a

        truck to Smith’s house to pick up Smith’s package and take it to Los Angeles, one might

        say that Smith has shipped the package and the parcel delivery service has transported the

        package. But only the truck driver has ‘carried’ the package in the sense of ‘carry’ that we

                                                     12
USCA4 Appeal: 21-4104       Doc: 48         Filed: 02/24/2022     Pg: 13 of 16




        believe Congress intended. Therefore, ‘transport’ is a broader category that includes ‘carry’

        but also encompasses other activity.”). That observation, however, does not resolve this

        case.

                As we have explained, § 922(a)(5) creates a single offense of transferring firearms

        between unlicensed parties, and it identifies multiple ways that the transfer can occur—by

        selling, trading, giving, transporting, or delivering. But whichever means of transfer is

        involved, the statute requires that the firearms be transferred “to any [unlicensed] person.”

        18 U.S.C. § 922(a)(5). Thus, regardless of the meaning of “transport” in isolation, the

        unambiguous language of the statute explicitly requires the firearms to in fact be transferred

        to an unlicensed recipient before there is a violation of the statute. See United States v.

        Fries, 725 F.3d 1286, 1293 (11th Cir. 2013) (“[Section] 922(a)(5) requires proof that the

        defendant sold a firearm to an unlicensed person as part of the government’s prima facie

        case . . . .”). As long as the transfer of firearms (by whatever means) is completed, a person

        charged with transporting the firearms need not have directly delivered the firearms to the

        unlicensed recipient. But if the firearms are not ultimately transferred (by whatever means)

        to an unlicensed recipient, there is no completed offense and no person can be charged with

        violating § 922(a)(5). 5




                5
                       For example, a defendant charged with transporting firearms might leave a
        car loaded with the firearms at a designated location, to be retrieved later by the unlicensed
        transferee. If the transferee drives away in the car, the § 922(a)(5) offense is complete
        (assuming the residency requirements are satisfied). But if the car and firearms are swept
        away by a hurricane before the transferee takes possession, § 922(a)(5) has not been
        violated, because it criminalizes only completed transfers.
                                                     13
USCA4 Appeal: 21-4104       Doc: 48          Filed: 02/24/2022      Pg: 14 of 16




               The government also contends that Duroseau was properly convicted of a completed

        transportation offense because he managed to get the firearms to Haiti, where the intended

        recipients were located. See Brief of Respondent at 19 (“Duroseau did transport firearms

        to a person (or entity)—his intended recipients were in Haiti and he flew to Haiti with the

        firearms.”); id. at 21 (suggesting that a transport offense is not complete if the defendant is

        arrested with the firearms at his home airport). This argument reflects the same

        misunderstanding that we have just addressed. Section 922(a)(5) criminalizes completed

        offenses only, and a completed transfer to an unlicensed recipient is an element of the

        offense, even when the defendant is charged with transporting firearms. Transporting

        firearms to an out-of-state location is not sufficient for conviction. The person responsible

        for transporting firearms from Point A to Point B may complete his assigned duties when

        he drops off the firearms at Point B, but the criminal offense under § 922(a)(5) is not

        complete unless the firearms are actually transferred to an unlicensed person or entity.

               The government also contends that Duroseau’s conviction can be sustained because

        the firearms were taken by the national police, “whom [Duroseau] had said he wanted to

        train.” Brief of Respondent at 19. Again we disagree.

               Count Five of the superseding indictment alleged that Duroseau “willfully

        transport[ed] firearms . . . to the Haitian Army.” J.A. 49 (emphasis added). The government

        is bound by the allegations of the indictment and cannot now claim that the conviction was

        based on the police seizure of the firearms at the airport, a theory that was never presented

        to the jury. See Chiarella v. United States, 445 U.S. 222, 236 (1980) (“[W]e cannot affirm

        a criminal conviction on the basis of a theory not presented to the jury. . . .”).

                                                      14
USCA4 Appeal: 21-4104      Doc: 48         Filed: 02/24/2022      Pg: 15 of 16




               Moreover, the seizure of the firearms by the police incident to arrest does not meet

        the statutory requirement that Duroseau willfully transport the firearms to an unlicensed

        person or entity. The national police who arrested Duroseau were not the intended

        recipients of the firearms, and Duroseau did not voluntarily give them the weapons. That

        Duroseau may have hoped to improve Haitian policing if his plan had worked cannot

        somehow convert the police seizure into a voluntary action by Duroseau.

               Viewing the evidence in the light most favorable to the government, see United

        States v. Young, 916 F.3d 368, 384 (4th Cir. 2019), it is apparent that the government failed

        to present evidence showing that Duroseau violated § 922(a)(5). Duroseau clearly

        transported the firearms to Haiti, but the firearms were seized at the airport by the police.

        Because the firearms were seized, the government failed to prove a completed transfer of

        firearms to an unlicensed person, as required by the statute. At most, the government’s

        evidence showed an attempt to transfer firearms between unlicensed parties. But as we

        have explained, § 922(a)(5) does not criminalize attempted transfers. The district court

        therefore erred by denying Duroseau’s motion for a judgment of acquittal on Count Five.



                                                    III.

               To summarize, we hold that, because § 922(a)(5) does not proscribe attempts to

        violate the statute, conviction under § 922(a)(5) requires a completed transfer of firearms

        from an unlicensed person to an unlicensed person who does not reside in the defendant’s

        state of residence. A defendant charged with transporting firearms under § 922(a)(5) need

        not himself directly transfer the firearms to the unlicensed recipient, but the transfer must

                                                     15
USCA4 Appeal: 21-4104       Doc: 48          Filed: 02/24/2022      Pg: 16 of 16




        be complete before there is criminal liability under the statute. Because Duroseau was

        arrested and the firearms seized by police at the airport in Haiti, the transfer of the firearms

        to an unlicensed person was not completed, and the district court therefore erred by denying

        Duroseau’s Rule 29 motion on Count Five.

               Accordingly, we hereby vacate the district court’s judgment and remand for the

        district court to enter a judgment of acquittal on Count Five and conduct resentencing

        proceedings on the remaining counts.

                                                                       VACATED AND REMANDED




                                                      16